Citation Nr: 1410735	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-26 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, the Veteran testified at a Travel Board hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The evidence of record establishes that the Veteran's tinnitus onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Board's favorable disposition to grant the claim for service connection for tinnitus, the Board finds that no discussion of compliance with VA's duties to notify and to assist is required.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  Specifically, he reported military noise exposure due to artillery noise, mortar fire and heavy equipment while stationed in Vietnam.  In statements and at hearing, the Veteran asserted that that he initially experienced ringing in his ears in service, and it continued intermittently throughout the years.  However, he was unaware of what tinnitus was or what caused it, and initially attributed his tinnitus to allergies.   

After a careful review of the claims folder, the Board finds that the competent and credible evidence of record establishes that the Veteran's tinnitus onset in service.  Although the Veteran's claim appears to have been denied primarily on the basis of the opinion of the January 2008 VA examiner, who determined that it was less likely than not related to noise exposure in service because the claims file did not contain any complaints or findings consistent with tinnitus, it appears that this opinion is based on a factually inaccurate predicate, and the remaining credible lay evidence of record supports the in-service onset.  

The Veteran had active service from September 1966 to May 1969, with service in the Republic of Vietnam.  His Department of Defense Form 214 reflects that his military occupational specialty was engineer equipment maintenance.  His service treatment records contain no complaints, history or a diagnosis consistent with tinnitus; on separation from service the Veteran denied a history of hearing loss or ear, nose or throat trouble.  

However, the Veteran is competent to state that his tinnitus onset in service, because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  Accordingly, lay testimony is competent to establish the presence and onset of tinnitus.  Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

Here, although there was no documentation of tinnitus in service, the Veteran is competent to testify that he first experienced tinnitus during service.  Significantly, the Board finds the Veteran's lay assertions that his tinnitus began during service to be credible; in particular, his statements of believing his symptoms to be allergies and not tinnitus outweigh his denial of experiencing ear problems on his report of medical history at separation.  Further, the Board cannot give probative weight to the VA opinion as it is based on a factual predicate inconsistent with the credible lay evidence provided by the Veteran that he did, in fact, experience tinnitus during and since service.

In sum, the Board finds that the Veteran should be afforded the benefit of the doubt, such that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he has bilateral hearing loss that is related to service.  In statements and at hearing, he specifically reports that he was exposed to acoustic trauma during service from artillery fire, mortar fire and heavy equipment while stationed in Vietnam.  He also reports that he has experienced bilateral hearing loss since his period of service.  As previously noted, the Veteran served in the Republic of Vietnam as an equipment maintenance engineer, thus noise exposure during service from heavy equipment is consistent with the circumstances of his service.  

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service.  See Hensley v. Brown, Vet. App. 155, 159 (1993).

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The audiological findings for the July 1966 audiogram have been converted to the ISO standard.  To that end, the July 1966 pre-induction examination audiogram results, converted, showed puretone thresholds, in decibels, were 15, 10, 10, 50, and 55, bilaterally, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At the May 1969 service separation examination, the results of puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, were 10, 20, 20, 10, and 30 on the right, and 20, 20, 20, 40 and 30 on the left.

From these documented clinical findings, the Board finds that the Veteran appears to have had preexisting bilateral hearing loss at service entrance at 3000 Hertz and 4000 Hertz, but also that his hearing acuity worsened at 1000 Hertz and 2000 Hertz between his service entrance and service separation.  38 C.F.R. § 3.385 (2013); Savage v. Shinseki, 24 Vet. App. 259 (2011); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

The January 2008 VA examiner concluded that the Veteran's hearing loss both preexisted service and was not aggravated during service, noting that on service induction the Veteran exhibited mild to moderate hearing loss at the 3000 Hertz and 4000 Hertz thresholds, bilaterally, with no decrease in thresholds shown from that time as compared to the service separation examination.  However, the examiner did not address the demonstrated upward decibel shift in the tested auditory thresholds at 1000 Hertz and 2000 Hertz that occurred between pre-induction and separation.  The Board is prohibited from making such a medical judgment on its own as to the significance of these changes.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, on remand, these clinical findings should be addressed.

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his current bilateral hearing loss disability.  The claims file, to include the Veteran's service treatment records, hearing testimony, and the January 2008 VA examination report, which document the Veteran's reports of military noise exposure, should be reviewed by the examiner.  

After reviewing the claims file, the examiner is asked to provide an opinion with respect to the following questions: (1) did the upward threshold shift in the Veteran's hearing acuity at 1000 Hertz and 2000 Hertz between service entrance and service separation constitute the onset of hearing loss at those thresholds? (2)  Did the change in the Veteran's hearing acuity at 3000 Hertz and 4000 Hertz from service entrance to service separation constitute aggravation (permanent worsening) of a preexisting hearing loss disability? (3) Generally, is the Veteran's current level of hearing loss at least partially due to the Veteran's military service, to include in-service noise exposure?

A complete rationale must be provided for any opinion expressed, citing to clinical findings and/or claims file documents, as appropriate.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


